EschweileR, J.
(dissenting). Because I cannot agree that the facts and circumstances afford proper support for the conclusion reached below and affirmed here whereby the plaintiff’s mortgage is made subordinate to that of the defendant bank, I must dissent.
Tt was admitted on the trial that plaintiff signed the satisfaction of the $11,000 mortgage the same day that the two mortgages were executed, but such satisfaction was not offered in evidence nor does the record disclose when, if ever, it was recorded.
Whether the plaintiff, then seventy-five years of age, having great trust and confidence in Mr. Mueller, who had dealt for him in the transaction when the farm was sold and cpn-tinued to hold plaintiff’s mortgages, was treating with Mueller as an individual or as an official of the bank is immaterial, since the bank necessarily asserted its claim for priority and obtained its mortgage through and by the transactions with Mueller.
Under the rule as to the showing required of one having a seeming advantage over another where a confidential or trust relationship existed, as stated in Patulski v. Bellmont *61Realty Co. 166 Wis. 188, 164 N. W. 841; Beilfuss v. Dinnauer, 174 Wis. 507, 183 N. W. 700, I think the defendant bank should have been held under the necessity of offering full and free disclosure as to the entire transaction; why the instruments were kept off the record until after the death of Mr. Mueller; why preference should have been given to the bank’s mortgage in the recording when done, as it evidently was, on behalf of the bank by some undisclosed person who could have had no personal knowledge as to the original transactions; why there was the significant omission in the two mortgages prepared by Mueller of a recital to indicate, as is usually done and properly should have been done, intended priority.
There is no proof in the record that the defendant’s son urged the plaintiff to forego the priority of his obligation in order to permit the son to borrow the' money, or even that any part thereof was used in adding to the value of the farm.
I think the defendant bank should have, made a disclosure of all the circumstances as against one situated toward it as was the plaintiff here.